Citation Nr: 0525673	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  04-02 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, to include as secondary to a service-connected 
lumbar spine disability.

2.  Entitlement to a total disability rating for 
compensation based on individual unemployability due to the 
veteran's service-connected disability (TDIU).  

3.  Entitlement to service connection for diabetes mellitus.


WITNESSES AT HEARING ON APPEAL

Appellant and W.T., his wife


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from various rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that denied the veterans claims of service 
connection for a cervical spine disorder, diabetes mellitus, 
and for total disability compensation based on individual 
unemployability.  In July 2005, the veteran testified before 
the Board at a hearing that was held in Washington, D.C.  

The Board notes that in a statement submitted in March 2004, 
the veteran stated that he had applied for vocational 
rehabilitation on December 2, 2003, and as of March 2004 had 
not heard a response from the RO regarding this application.  
The Board refers this issue to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
veteran when further action is required on his part.


REMAND

I.  Cervical Spine

It appears additional VA records are outstanding.  In a July 
2002 report of VA examination of the spine, the examiner 
noted that the veteran was receiving physical therapy for 
his neck at VA.  Physical therapy records, however, do not 
appear to be in the claims folder.  VA treatment records 
should be obtained, if available.  See 38 C.F.R. 
§ 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).

The Board also finds that a medical opinion regarding the 
veteran's cervical spine disability would be useful in 
determining whether any current cervical spine disability is 
proximately due to or the result of the service-connected 
lumbar spine disability, or is aggravated by the lumbar 
spine disability.

II.  Total Disability Compensation based on Individual 
Unemployability

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2002, 2003).  
In reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by non-service- connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2003); Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

VA regulations establish objective and subjective standards 
for an award of a TDIU.  When the veteran's schedular rating 
is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
where the veteran has a single service-connected disability 
that is rated as 60 percent disabling or more; or when there 
are two or more disabilities, at least one disability is 
rated at 40 percent or more, and any additional disabilities 
result in a combined rating of 70 percent or more, and the 
disabled person is unable to secure or follow a 
substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  
A total disability rating may also be assigned on an extra-
schedular basis, under the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a).  In 
this case, the veteran has been granted a 60 percent 
disability rating for his lumbar spine disability; 
accordingly, he meets the schedular requirements for a TDIU.  
The issue, then, is whether it is the veteran's service-
connected disability that predominantly prohibits him from 
sustaining gainful employment.

The Board notes that the duty to assist includes obtaining 
non-VA and VA treatment records, VA vocational 
rehabilitation records, and providing a VA medical 
examination or a medical opinion when necessary for 
rendering an adequate determination.  38 C.F.R. § 3.159(c).  
In this case, the veteran applied for vocational 
rehabilitation benefits, which were denied most recently in 
August 2002.  The Board notes that the veteran's vocational 
rehabilitation folder has not been associated with the 
claims file, and that these records associated with his 
claim for vocational rehabilitation benefits may include 
evidence pertinent to his TDIU claim.  VA records should be 
obtained, if available.  See 38 C.F.R. § 3.159(c)(2); Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).  As such, the RO should take the appropriate steps 
on remand to associate these records with the claims file.

The Board notes that no examiner has been asked to render an 
opinion as to the overall effect of the veteran's service-
connected disability alone, on the veteran's ability to 
obtain and retain employment.  Moreover, the most recent VA 
examination of the lumbar spine was performed in April 1998.  
On remand, the veteran should be afforded an examination to 
determine the nature and the extent of his service-connected 
disability and to ascertain the impact of this disability on 
his unemployability.

III.  Diabetes Mellitus

In December 2004, the RO denied service connection for 
diabetes mellitus.  Later that month, the veteran filed a 
timely notice of disagreement (NOD), asserting that he was 
entitled to service connection for this condition.  
Procedure mandates that the RO issue a statement of the case 
(SOC) in response to an NOD.  See 38 C.F.R. § 19.31 (West 
2002).  Here, it does not appear that the RO has yet had the 
opportunity to issue an SOC.  

The United States Court of Appeals for Veterans Claims has 
directed that where a veteran has submitted a timely NOD 
with an adverse decision and the RO has not yet issued a SOC 
addressing the issue, the Board should remand the issue to 
the RO for issuance of an SOC.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 
Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92), 
57 Fed. Reg. 49747 (1992).  This issue will therefore be 
remanded to the RO so that an SOC may be issued.  The issue 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
Archbold, supra.

Accordingly, this case is REMANDED for the following 
actions:

1.  Obtain all of the veteran's physical 
therapy records from the Mayaguez, 
Puerto Rico VA facility from February 
2001, the date of the first complaint 
regarding the neck, to the present.  
Additionally obtain all VA medical 
records relating to the cervical spine 
dated after July 2002.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if the 
records are not available.

2.  Schedule the veteran for an 
orthopedic examination to determine the 
nature and extent of his lumbar spine 
disability.  The examiner should also 
diagnose any current cervical spine 
disability and should provide an 
opinion as to whether it is as likely 
as not that any cervical spine 
disability is proximately due to or the 
result of the veteran's service-
connected lumbar spine disability.  The 
examiner should provide an opinion as 
to whether any cervical spine 
disability is aggravated by the 
veteran's service-connected lumbar 
spine disability.  The examiner should 
provide an opinion as to whether or not 
the veteran is unable to secure or 
follow a substantially gainful 
occupation due solely to his service-
connected disability, without 
consideration of any nonservice-
connected disability.

3.  Provide the veteran with an SOC as 
to the claim for service connection for 
diabetes mellitus, and allow an 
appropriate time for response thereto.  
The veteran should be informed that he 
must file a timely and adequate 
substantive appeal in order to perfect 
an appeal of an issue to the Board.  If 
a timely substantive appeal is not 
filed, a claim should not be certified 
to the Board.  If a timely substantive 
appeal is perfected, the case should be 
returned to the Board for further 
appellate consideration, if 
appropriate.

4.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claims on 
appeal.  If further action remains 
adverse to the veteran, provide the 
veteran with a supplemental statement 
of the case and allow him an 
appropriate opportunity to respond 
thereto.  Thereafter, the case should 
be returned to this Board for the 
purpose of appellate disposition, if in 
order.  The Board intimates no opinion 
as to the ultimate outcome of this 
case.

The appellant has the right to submit additional evidence 
and argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





